Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                  PageID.3141      Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 Vincent Moore,                                              Case No. 2:15-cv-13319

                        Petitioner

                v.                                           ORDER

 Thomas Mackie, Warden,

                        Respondent


         This is a state prisoner’s habeas corpus case under 28 U.S.C. § 2254.

         In 2011, a jury in Wayne County, Michigan convicted the petitioner, Vincent Moore, of

 felony murder and armed robbery. The state trial court sentenced Moore to life imprisonment for

 murder and an indefinite term of fifteen to thirty years’ imprisonment for armed robbery.

         Having exhausted his state-court remedies, Moore now seeks a writ of habeas corpus.

         Pending is respondent’s renewed motion to dismiss the petition as untimely under 28

 U.S.C. § 2244(d). (Doc. 15). For the following reasons, I grant the motion in part and deny it in

 part.

                                             Background

         Viewed in the light most favorable to the verdict, the prosecution’s evidence permitted

 the jury to find that Moore and several unnamed (and uncharged) confederates set up a proposed

 drug deal with William Ferguson; that one those confederates shot Ferguson after it was

 confirmed that Ferguson had a large amount of cash; and that Moore took the money from

 Ferguson’s pocket after he had been shot:
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20               PageID.3142       Page 2 of 23



       On September 4, 2010, the victim, William Ferguson, his girlfriend, Heather
       Farnsworth, and her friend, Krystal Breck, drove from Huntington, West Virginia
       to Detroit. Farnsworth and the victim had made arrangements to meet with
       defendant, Vincent Moore, and purchase 400 Oxycontin pills. Farnsworth had met
       defendant in West Virginia and had conducted drug purchases from him since
       then but this was the first time she and the victim had traveled to Detroit to
       purchase narcotics from defendant.

       The victim and his friends arrived in Michigan and Farnsworth contacted
       defendant to arrange for a place to meet. At approximately 9:30 a.m., Farnsworth
       parked the group’s Chevrolet Impala at a Burger King restaurant near Gratiot
       Avenue in Detroit in order to wait for defendant. Defendant arrived 10 to 15
       minutes later in a dark-colored Impala. Another male was with defendant in the
       car. Defendant spoke to Farnsworth and told her to follow him to a gas station. At
       the gas station, defendant went into the store. Defendant exited the store with a
       juice bottle. Defendant spoke to Farnsworth and told her to follow him to a house.
       At the house, defendant went inside for a short period of time. Defendant returned
       to his car and told Farnsworth to follow him to another house. Defendant led
       Farnsworth, the victim, and Breck to a house at 10643 McKinney Street in
       Detroit.

       At the house on McKinney, defendant spoke to Farnsworth while she was still in
       her vehicle. Defendant offered Farnsworth some marijuana and talked with her for
       a few minutes. Defendant then led Farnsworth, the victim, and Breck inside the
       house. The male that accompanied defendant to meet Farnsworth stayed in the
       dark-colored Impala. Inside the house was another male. The group talked inside
       the house for approximately 15 minutes. During this time, defendant was drinking
       from his bottle of juice and used his phone. Farnsworth left the house to go to her
       car and get cigarettes. The victim and Breck stayed inside the house with
       defendant and the other male. Outside, Farnsworth recorded the license plate
       number for the dark-colored Impala because she had a strange feeling that
       something was going to happen. Farnsworth returned to the house and gave
       defendant and the other man a cigarette. Farnsworth and the victim went into a
       separate room to count the money they intended to use to purchase the Oxycontin.
       Between Farnsworth and the victim, they had $14,000. The victim put the money
       into his pocket and Farnsworth told defendant that they were ready to purchase
       the pills.

       Defendant talked with Farnsworth and the victim for a short period of time before
       indicating that he was going outside to get some marijuana. Defendant walked
       toward the rear of the house. A few seconds later, several men rushed into the
       house carrying guns. The other man in the house also grabbed a gun. Farnsworth
       believed that all the weapons were long guns. Farnsworth and Breck were ordered
       to get down. Farnsworth heard one of the men then direct another to hit the victim
       in the head. Farnsworth heard a loud smack and saw the victim fall down. The
       victim got back up and moved toward the front door. At that point, gunfire

                                               2
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                     PageID.3143        Page 3 of 23



         started. The victim fell again. Defendant, carrying a long gun, walked toward the
         victim. Defendant took the money from the victim and went toward the rear of the
         house again. The other men then left the house. Neighbors across the street from
         the house heard the gunshots and looked outside. Two men with their faces
         obscured walked from the side of the house carrying long guns. The two men got
         into an Impala. The Impala went in reverse around the corner toward the side of
         the house and out of the neighbors’ vision.

         At least 13 ammunition casings were found inside of the house. The victim was
         shot four times. One bullet struck the victim in the back of the head and exited out
         the other side of the head after traveling through the brain. Another bullet struck
         the victim in the chest perforating both lungs and the pericardial sack. A third
         bullet hit the victim in the abdomen and a forth [sic] bullet broke the victim’s left
         femur. The victim died from his wounds. Investigation of the evidence found at
         the murder scene revealed that the casings found were all ejected from the same
         weapon. The license plate number recorded by Farnsworth was registered to
         defendant’s father. DNA found on a juice bottle and a cigarette located inside the
         house matched defendant.

 (Doc. 16–31, PageID 2616–18).

         On direct appeal, Moore claimed that his trial attorney, Marvin Barnett, had been

 ineffective and had a conflict of interest. The Michigan Court of Appeals rejected those claims

 and affirmed. People v. Moore, 2013 WL 514815 (Mich. App. 2013). Moore then retained

 Barnett to file an application for leave to appeal to the Michigan Supreme Court, but counsel did

 not file the application. (Doc. 6–3, PageID 122).

         Rather, on October 23, 2013, Barnett filed motions for a new trial and an evidentiary

 hearing in the state trial court. (Doc. 6–4). The trial court, construing the filings together as a

 motion for relief from judgment under Mich. Ct. R. 6.502, denied the motion in January, 2014.

 (Doc. 6–5). Moore then filed a delayed application for leave to appeal to the Michigan Court of

 Appeals, but the court denied the request. (Doc. 6–7, PageID 165). The Michigan Supreme Court

 denied Moore’s ensuing application for leave to appeal. People v. Moore, 860 N.W.2d 629

 (2015) (mem.).




                                                    3
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                   PageID.3144       Page 4 of 23



        Moore, through newly retained counsel, filed the pending habeas petition in this court on

 September 21, 2015. (Doc. 1). He sought relief on one claim: a due process violation occurred

 when the jury deliberated while one member was absent. (Id., PageID 4). Moore also filed, on

 November 20, 2015, a motion to stay his petition so that he could return to state court and litigate

 additional claims of ineffective assistance of trial counsel and newly discovered evidence.

 (Doc. 5).

        The Warden moved for summary judgment on the ground that the petition was time-

 barred. (Doc. 4).

        After these motions were fully briefed, the Honorable Denise Page Hood granted the

 motion to stay and denied the motion for summary judgment without prejudice. (Doc. 11).

        Following his return to state court, where efforts to undo the convictions via a successive

 motion for relief for judgment were unsuccessful, Moore moved to reopen this case; Judge Hood

 granted that motion in February, 2019. (Docs. 12, 13).1 In his post-reopening brief, Moore raised

 two additional grounds for habeas relief: 1) newly discovered evidence establishes that Moore is

 actually innocent; and 2) ineffective assistance of trial counsel for failing to conduct an adequate

 investigation into the case. (Doc. 12, PageID 268–280).

        Respondent filed a renewed motion to dismiss the petition as untimely (Doc. 15), Moore

 responded (Doc. 17), and respondent replied (Doc. 19).

                                              Discussion

        A one-year statute of limitations applies to a state prisoner’s habeas petition. The

 limitations period begins to run on the latest of four dates:




 1
  Because the judge who presided over Moore’s trial has since become a District Judge on this
 court, the Sixth Circuit designated me to hear this case. (Doc. 14).
                                                   4
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                   PageID.3145       Page 5 of 23



        (A) the date on which the judgment became final by the conclusion of direct
        review or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if
        the applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence.

 28 U.S.C. § 2244(d)(1)(A)–(D).

                                           A. Timeliness

                       1. The Petition Is Untimely Under § 2244(d)(1)(A)

        The Michigan Court of Appeals affirmed Moore’s convictions and sentences on February

 12, 2013. Moore, supra, 2013 WL 514815. Moore then had fifty-six days in which to seek

 discretionary review in the Michigan Supreme Court, see Mich. Ct. R. 7.302(C), but it is

 undisputed that he did not seek such review. Accordingly, Moore’s judgment of conviction

 “became final by . . . the expiration of the time for seeking [direct] review” on April 9, 2013,

 when the fifty-six-day period ran. Gonzalez v. Thaler, 565 U.S. 134, 150 (2012).

        Resisting that conclusion, Moore appears to argue that the time for seeking direct review

 did not expire until an additional twenty-one days had lapsed, on April 30, 2013. (Doc. 17,

 PageID 3106–07).

        Moore observes that Michigan law permits a defendant to file a motion for

 reconsideration within twenty-one days after the state appellate court issues its judgment. Mich.

 Ct. R. 7.305(C)(2). He then contends that the fifty-six-day window for seeking leave to appeal to




                                                  5
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                  PageID.3146        Page 6 of 23



 the Michigan Supreme Court would not start running until after the twenty-one-day

 reconsideration window had closed. (Doc. 17, PageID 3107).

        This argument has no merit.

        Michigan Court Rule 7.305 does provide that an application for leave to appeal must be

 filed in the Michigan Supreme Court fifty-six days after the date of either entry of the appellate

 court’s judgment or “the Court of Appeals order denying a timely filed motion for

 reconsideration.” But Moore did not seek such reconsideration, and the time for seeking direct

 review in the Michigan Supreme Court consequently expired on April 9, 2013, fifty-six days

 after the state appellate court’s judgment.

        Absent some form of tolling, Moore’s habeas petition was due in this court on or before

 April 9, 2014. Bronaugh v. Ohio, 235 F.3d 280, 284–85 (6th Cir. 2000).

        On October 23, 2013, Moore filed a motion for relief from judgment in the state trial

 court. This motion, which the Warden concedes was “a properly filed application for State post-

 conviction . . . review” under 28 U.S.C. § 2244(d)(2), tolled the limitations period. However, 196

 days of untolled time had run between the start of the limitations period, on April 10, 2013, and

 the filing of the motion, leaving Moore with 169 days in which to file his federal petition.

        Respondent does not dispute that postconviction proceedings remained pending until

 March 31, 2015, when the Michigan Supreme Court denied Moore’s application for leave to

 appeal. (Doc. 6, PageID 108–09).

        Moore contends, however, that postconviction proceedings remained pending for the

 twenty-one days in which he could have filed, but did not actually file, a motion for

 reconsideration of the state supreme court’s order denying leave to appeal. (Doc. 7, PageID 183–

 84). This argument lacks merit in light of Scarber v. Palmer, 808 F.3d 1093, 1096 (6th Cir.



                                                  6
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                  PageID.3147       Page 7 of 23



 2015), which held that § 2244(d)(2) does not toll the statute of limitations during the three-week

 period in which a defendant could have moved, but did not move, for reconsideration of a

 Michigan Supreme Court order denying leave to appeal.

        The hands on the one-year clock thus started to run again on April 1, 2015 and expired

 169 days later, on September 17, 2015. Moore did not file his petition in this court until

 September 21, 2015, meaning that it was filed four days after the limitations period under

 § 2244(d)(1)(A) expired.

                     2. Part of the Petition Is Timely Under § 2244(d)(1)(D)

                                            a. Forfeiture

        Moore’s opposition brief does not argue that his original petition or either of his

 supplemental claims is timely under § 2244(d)(1)(D). (Doc. 17, PageID 3104–3113).

        Because Moore’s lawyer failed to raise this argument in response to the motion to

 dismiss, I would ordinarily consider Moore to have forfeited any argument based on

 § 2244(d)(1)(D). See Am. Copper & Brass, Inc. v. Lake City Indus. Prods., Inc., 757 F.3d 540,

 545 (6th Cir. 2014) (party’s failure to raise an argument in opposition to a dispositive motion in

 the district court results in forfeiture); accord Broadus v. Jones, 390 F. App’x 804, 807–08 (10th

 Cir. 2010) (petitioner forfeited argument that petition was timely under § 2244(d)(1)(B)–(D) by

 not raising argument in district court in opposition to warden’s time-bar argument).

        But several considerations have led me to overlook this forfeiture.

        First, Judge Hood previously stayed this case so that Moore could return to the Michigan

 courts and exhaust his supplemental claims of newly discovered evidence and ineffective

 assistance of trial counsel. (Doc. 11, PageID 257–58). According to Moore’s habeas attorney,

 moreover, those claims arose from counsel’s “[r]ecent investigation” into Moore’s case (Doc. 5,



                                                  7
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                     PageID.3148      Page 8 of 23



 PageID 52, 53) and depended on newly discovered evidence – namely, witnesses who prepared

 affidavits or declarations in 2015 (long after the limitations period began running under

 § 2244(d)(1)(A)) and had not testified at trial. (Id., PageID 53–55).

        While I am hard-pressed to understand why counsel failed to argue in response to the

 motion to dismiss that these claims are timely under § 2244(d)(1)(D), it is obvious that plausible

 – indeed, winning – arguments to that effect exist. To invoke forfeiture in these circumstances

 would only punish the client – and gravely, too, by forever foreclosing federal review of his

 claims – for his lawyer’s errors.

        Second, the potential applicability of § 2244(d)(1)(D) is so patently obvious from the

 record that respondent has no basis to complain that my raising the issue sua sponte is

 unforeseeable or prejudicial.

        Indeed, despite the Warden’s assertion in his reply brief that “Moore has never argued

 that 28 U.S.C. § 2244(d)(1)(D) . . . governs the start date of the period of limitations in this case

 (Doc. 19, PageID 3121) (emphasis supplied), Moore made exactly that argument – albeit in a

 purely conclusory fashion – in his surreply brief. There Moore argued, without elaboration, that

 “the basis of the claim to hold the petition in abeyance falls squarely within § 2244(d)(1)(D),”

 and that “[a]ll of the newly discovered evidence as set forth in the Exhibits attached to Moore’s

 Response to the Motion for Summary Judgment undisputably [sic] fall within this statutory

 exception[.]” (Doc. 10, PageID 247).

        These excerpts from the parties’ briefs establish that both Moore and the Warden

 recognized that § 2244(d)(1)(D) was a part of the case, and, moreover, that notwithstanding the

 failure by habeas counsel to raise the issue, respondent had a fair opportunity to argue that

 § 2244(d)(1)(D) did not save Moore’s petition or any of his claims.



                                                   8
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                    PageID.3149       Page 9 of 23



        Third, as I explain below, the briefs do not permit me to reach a reasoned decision

 whether Moore’s claim that trial counsel was ineffective for failing to investigate and discover

 the West Virginia witnesses is timely under § 2244(d)(1)(D). Accordingly, both sides will have

 an opportunity to address the timeliness of that claim in the briefing schedule I set forth at the

 end of this order.

                                  b. Newly Discovered Evidence2

        Moore’s supplemental claim of newly discovered evidence of actual innocence (Doc. 12,

 PageID 269–73) does not state a cognizable ground for habeas relief. Abernathy v. Campbell,

 2020 WL 532172, *4 (E.D. Mich. 2020) (Leitman, J.) (“claims of actual innocence based on

 newly-discovered evidence have not yet been held to state a ground for federal habeas relief

 absent an independent constitutional violation occurring in the underlying state criminal

 proceeding.”) (internal quotation marks omitted).

        Accordingly, in the absence of a proper “claim . . . presented” for habeas relief, there is

 no basis to find that Moore is entitled to a later start date under § 2244(d)(1)(D). Cf. Keister v.

 Eberlin, 2007 WL 4510218, *3 (N.D. Ohio 2007) (Gallas, M.J.) (“There is no need to consider

 whether to consider a stay under § 2244(d)(1)(D) because there is no cognizable claim

 presented.”).

        Rather, I will simply dismiss this claim as noncognizable.


 2
   The first supplemental claim in Moore’s post-reopening brief alleges that “habeas relief should
 be granted because newly discovered evidence constitutes compelling evidence of petitioner’s
 innocence regarding an alibi, critical information establishing perjury by the key prosecution
 witness and is necessary to effectuate petitioner’s constitutional right to due process, the right to
 present a defense and to trial by jury.” (Doc. 12, PageID 268). As I understand Moore’s
 pleading, it does not allege, as grounds for relief, that the prosecution knowingly introduced
 perjured testimony or that violations of Moore’s rights to present a defense and a jury trial
 occurred. Because Moore’s brief states only that that “this new evidence implicates several of
 Moore’s constitutional rights” (id., PageID 269), I do not consider any such claims to be before
 me.
                                                   9
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                     PageID.3150       Page 10 of 23



                                        c. Ineffective Assistance

           Moore’s post-reopening brief alleges that trial counsel was ineffective for “failing to

  conduct any investigation for the defense, including family members and friends and family of

  the deceased, all of whom had critical evidence as to Moore’s whereabouts at the time of the

  offense and background information of the prosecution’s key witness.” (Doc. 12, PageID 277)

  (emphasis in original).

           There are three categories of evidence that Moore faults counsel for not discovering.3

           First, Moore alleges that counsel failed to discover that his parents and older brother

  could have provided an alibi: namely, that Moore was with his parents and brother at his parents’

  home when Ferguson was killed.

           I conclude that this trial-counsel claim is untimely, notwithstanding § 2244(d)(1)(D).

           Assuming that counsel failed or refused to speak to Moore’s parents and brother (as the

  family members claim in their affidavits), surely they would have told Moore this sometime

  before or during trial. At the very least, Moore – who knew that he was with his family, and not

  robbing Ferguson and participating in his murder, on the morning of September 4, 2010 – would

  have been aware of the factual predicate of this claim when counsel did not present an alibi at

  trial.

           Because the factual predicate of this claim was available at trial, it is § 2244(d)(1)(A) that

  supplies the applicable start date for the limitations period, and the claim is untimely on that

  basis.

           Second, Moore alleges that counsel failed to learn that three witnesses from West

  Virginia could have testified, inter alia, that Heather Farnsworth had a reputation as a liar, had


  3
   I discuss this evidence in more detail below in the context of Moore’s argument that I should
  excuse his untimely filing because he is actually innocent.
                                                    10
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                   PageID.3151       Page 11 of 23



  lied at Moore’s trial about her lack of familiarity with the Detroit area, and may have been

  involved in the plan to rob Ferguson.

         The record and briefs before me do not permit me to make an informed decision as to the

  timeliness of this claim.

         When a court applies § 2244(d)(1)(D), “the petitioner bears the burden of proving that he

  exercised due diligence, in order for the statute of limitations to begin running from the date he

  discovered the factual predicate of his claim, pursuant to 28 U.S.C. § 2244(d)(1)(D).” DiCenzi v.

  Rose, 452 F.3d 465, 470 (6th Cir. 2006). Because Moore has not made an argument under

  § 2244(d)(1)(D), I have no basis to find whether Moore exercised due diligence in discovering

  the existence of these witnesses and the information they could have provided. Accordingly, the

  parties must address this issue in further briefing.

         Finally, Moore alleges that counsel failed to discover that a witness named David Carbin

  saw Moore leave the house at 10643 McKinney around 9:00 a.m. on September 4, 2010, several

  hours before Ferguson was killed. Carbin was also near the home several hours later when, after

  hearing gunfire, he saw two men – neither of whom was Moore – leave the house.

         I conclude that the ineffective-assistance claim predicated on this omission is timely, as

  Moore could not reasonably have discovered Carbin’s existence at any time before Carbin

  contacted Moore’s family in early 2015. (Doc. 12–5).

         As Carbin explains in his signed statement, he heard gunshots outside 10643 McKinney

  on September 4, 2010, but “did not think about it much” because “shots being fired in that

  neighborhood was not unusual.” (Doc. 12–5, PageID 296). It was only sometime in early 2015

  that he “came across a facebook page that described a shooting on McKinney[.]” (Id.). After

  Carbin “talked to a few people and learned more about the shooting,” he realized the shooting



                                                    11
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                    PageID.3152       Page 12 of 23



  “was the same situation [he] had witnessed.” (Id.). At that point Carbin “decided to contact the

  family of Vincent Moore,” and Moore’s family “sent a private investigator to take this

  statement/affidavit.” (Id., PageID 297).

         Carbin was thus entirely unconnected to this case, and there is no basis in the record for

  supposing Moore knew or could have known about his account at any time before Carbin

  contacted Moore’s family.

         Carbin signed his statement on May 9, 2015 (Doc. 12–5, PageID 297), but the declaration

  does not say when he first contacted Moore’s family.

         This unresolved issue is immaterial, however, because Moore’s postconviction

  proceedings were pending (and the limitations period was tolled) from October 23, 2013 until

  March 31, 2015. Assuming that Carbin contacted Moore’s family sometime in late 2014 or early

  2015, Moore would have had one year under § 2244(d)(1)(D) from those dates in which to raise

  an ineffective-assistance claim predicated on Carbin’s statement. As respondent acknowledges,

  Moore raised his ineffective assistance claim in this court on “November 20, 2015, when he filed

  his motion to stay his petition.” (Doc. 15, PageID 351).

         Because Moore filed this claim within one year after he could have discovered Carbin’s

  existence through the exercise of reasonable diligence, the claim is timely under

  § 2244(d)(1)(D).

                                         B. Equitable Tolling

         “A petitioner is entitled to equitable tolling only if he establishes (1) that he has been

  pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way and

  prevented a timely filing.” Watkins v. Deangelo-Kipp, 854 F.3d 846, 851 (6th Cir. 2017).




                                                   12
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                    PageID.3153        Page 13 of 23



          Moore contends that he is entitled to equitable tolling because the attorney he retained to

  file an application for leave to appeal with the Michigan Supreme Court on direct appeal (i.e., his

  trial lawyer, Barnett) “abandoned his legal duty” and refused to seek such review. (Doc. 7,

  PageID 183). Instead, counsel initiated postconviction proceedings by moving for a new trial and

  an evidentiary hearing in the state trial court in October, 2013.

          While attorney misconduct can support a claim for equitable tolling, see Holland v.

  Florida, 560 U.S. 631 (2010), tolling is not appropriate here because the misconduct did not

  actually prevent Moore from timely filing his petition.

          Counsel’s misconduct occurred even before the habeas limitations period began running.

  Consequently, the principal effect, vis-à-vis the limitations period, of counsel’s failure to seek

  discretionary review in the Michigan Supreme Court was not the loss of untolled time. Rather, it

  was the starting of the one–year clock earlier than it might have otherwise begun. More

  importantly, it is undisputed that Moore still had 169 days (or about five-and-a-half months) to

  file his § 2254 petition once the state collateral review process that counsel had initiated ended.

          On these facts there is no basis to find that counsel’s refusal to seek direct review in the

  Michigan Supreme Court prevented Moore from timely filing his habeas petition. He is not

  entitled to equitable tolling.4




  4
    In so holding, I do not intend to minimize the seriousness of counsel’s misconduct. Indeed, I
  pause here to note the very troubling circumstance that, in May, 2015, Michigan bar authorities
  suspended Barnett from the practice of law for three years based, in part, on his conduct during
  Moore’s trial. According to the suspension order, Barnett threatened to assassinate the prosecutor
  in Moore’s case, verbally berated her on multiple occasions, and accused her of “cheating and
  lying for the white girls and white people[.]” (Doc. 5–2, PageID 77)
                                                    13
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                     PageID.3154       Page 14 of 23



                                          C. Actual Innocence

         “[A]ctual innocence, if proved, serves as a gateway through which a petitioner may pass

  whether the impediment is a procedural bar . . . or, as in this case, expiration of the statute of

  limitations.” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

         “But this innocence gateway is a narrow one. The Supreme Court has cautioned that it

  should open only when a petition presents evidence of innocence so strong that a court cannot

  have confidence in the outcome of the trial unless the court is also satisfied that the trial was free

  of nonharmless constitutional error.” Davis v. Bradshaw, 900 F.3d 315, 326 (6th Cir. 2018).

         “The touchstone of the inquiry is whether a petitioner’s new evidence shows it is more

  likely than not that no reasonable juror would have convicted him.” Eberle v. Warden, Mansfield

  Corr. Inst., 532 F. App’x 605, 613 (6th Cir. 2013).

         To make out a credible innocence claim, the petitioner must “support his allegations of

  constitutional error with new reliable evidence – whether it be exculpatory scientific evidence,

  trustworthy eyewitness accounts, or critical physical evidence – that was not presented at trial.”

  Schlup v. Delo, 513 U.S. 298, 329 (1995).

         “Because a gateway-innocence claim involves evidence the trial jury did not have before

  it, the inquiry requires the federal court to assess how reasonable jurors would react to the

  overall, newly supplemented record.” Davis, supra, 900 F.3d at 326. In making this assessment, I

  “must consider all the evidence, old and new, incriminating and exculpatory, without regard to

  whether it would necessarily be admitted under rules of admissibility that would govern at trial.”

  House v. Bell, 547 U.S. 518, 538 (2006). I must then make a “probabilistic determination about

  what reasonable, properly instructed jurors would do.” Id.




                                                    14
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                 PageID.3155      Page 15 of 23



                                     1. Moore’s New Evidence

         Moore’s new evidence of innocence falls into four general categories.

                                             a. Carbin

         First, he has introduced a statement from David Carbin. (Doc. 12–5).

         Carbin claims that, around 9:00 a.m. on the morning of Ferguson’s murder, he walked by

  the home at 10643 McKinney Street and saw Moore, whom he recognized as his friend’s

  brother, exit the home, get into a small black car, and drive away. (Id., PageID 295). When

  Carbin walked by the house “a couple or a few hours” later, he heard gunshots; ducked down;

  and saw two men, neither of whom was Moore, leave the house and get into a small silver or

  gray car. (Id., PageID 295–96).

         Carbin signed his statement in May, 2015, a few months after seeing a Facebook page

  describing the shooting and recounting Moore’s conviction. (Doc. 12–5, PageID 296). When

  Carbin realized that the Facebook page was describing the shooting he had seen in 2010, he

  contacted Moore’s family. (Id., PageID 297).

                                    b. West Virginia Witnesses

         Moore has also introduced three affidavits from witnesses from West Virginia, where

  Farnsworth, Ferguson, and some of Moore’s family lived.

         Nicole Renee Hammons, an acquaintance of both Moore’s and Farnsworth’s, declared

  that Farnsworth had a reputation as a dishonest person. (Doc. 12–6, PageID 298). According to

  Hammons, Farnsworth was – contrary to her trial testimony – “quite familiar with Detroit,”

  having made several trips there (including some in which she functioned as a drug mule). (Id.).

         Penny Lynn Ferguson, the sister of the murder victim, went to high school with

  Farnsworth and got to know her better while Moore dated her. (Doc. 12–7, PageID 300).



                                                 15
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                   PageID.3156       Page 16 of 23



           She averred that Farnsworth “helped to arrange or ‘set up’ William’s murder in order to

  split the money from the drug deal with the men who killed William.” (Doc. 12–7, PageID 300).

  Penny stated that William and Farnsworth’s relationship soured once William learned that

  Farnsworth was a drug addict. (Id.). After the murder, Penny claimed, Farnsworth told a man

  named Danny Bice that “she had the money and pills from the drug transaction.” (Id.). Finally,

  Farnsworth’s daughter allegedly told Penny that Farnsworth had dated “one of the men

  involved” in her brother’s murder. (Id., PageID 301).

           Betty Jo Crittenden is the long-term partner of William Ferguson’s brother Darrell.

  (Doc. 12–8). She doubted Farnsworth’s claim that she and William were engaged to be married

  because William had not told anyone in his family about the engagement and “they did not

  behave as if they were in a loving, committed relationship.” (Id., PageID 302). Crittenden also

  believed that Farnsworth, whom she described as dishonest, was involved in William’s murder.

  (Id.).

                                           c. Moore’s Family

           Moore has also provided affidavits from his parents and brother that detail an alibi they

  could have provided.

           Moore’s father, Vincent Moore Sr., testified that he saw Moore around 11:00 a.m. on the

  morning of the murder at Vincent Sr.’s house. (Doc. 12–9, PageID 304). According to Vincent

  Sr., Moore was behaving normally and “just seemed like Vincent.” (Id.). Vincent Sr. “tried to

  provide these statements” to trial counsel, but counsel “was not receptive to this information.”

  (Id.).

           Moore’s mother Lorine testified that Moore called her around 8:30 a.m. on the morning

  of the murder and told her he was at his house. (Doc. 12–10, PageID 306). Thereafter, Moore



                                                   16
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                   PageID.3157      Page 17 of 23



  came to her house “around 10:00 a.m. and 11:00 a.m.” and stayed there until at least 1:30 p.m.

  (Id.). Like her husband, Lorine tried to share this information with trial counsel, but counsel was

  “not receptive” and “very unavailable to [Moore’s] family during the trial process.” (Id.).

           Moore’s brother Germaine stated that he was at his parents’ house on the morning of the

  murder when Moore approached him around 11:30 a.m. and asked him some questions.

  (Doc. 12–11, PageID 308). Germaine saw that Moore was at their parents’ home until 12:30 and

  1:00 p.m. (Id.). Trial counsel was not interested in Germaine’s information. (Id.).

                                               d. Avant

           Finally, Moore introduced an affidavit from Michael Avant, an inmate in the Michigan

  Department of Corrections. (Doc. 17–2).

           The affidavit, dated April 2, 2019, states that Avant was at a dice game in September,

  2010 when he witnessed an argument between two men, Tez and Rowe. (Doc. 17–2, PageID

  3116). When Rowe got mad because “Tez shot some dude in their house on McKinney,” Tez

  said that Rowe “should be mad at Heather because she didn’t say anything about the dude having

  a pistol.” (Id.). Avant then heard Tez wonder if Heather would “tell on us,” but Rowe said they

  did not need to worry because “[s]he blamed it on the weed man. Some dude she call Cuz, he in

  jail.” (Id.).

           Avant concluded by saying that he had not known that Moore was in prison for the

  shooting, and that Moore was innocent. (Doc. 17–2, PageID 3116).

                                              2. Analysis

           Having considered this evidence along with the trial evidence, I find that Moore has not

  proved by “clear and convincing evidence” that “no reasonable juror would have found” him

  guilty of felony murder. Cleveland v. Bradshaw, 693 F.3d 626, 632 (6th Cir. 2012).



                                                   17
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                PageID.3158       Page 18 of 23



         The trial evidence convincingly established that Moore had, at an absolute minimum, set

  up a proposed drug deal with Ferguson and Farnsworth at the house on McKinney Street, which

  neighbors testified was a drug house.

         The prosecution introduced phone records showing that Moore and Farnsworth had

  exchanged dozens of phone calls between August 29 and September 4, 2010. On the day before

  the murder, Moore called Farnsworth seventeen times, and Farnsworth called Moore nineteen

  times. On the day of the murder, Moore called Farnsworth at 6:38 a.m., 7:13 a.m., 10:07 a.m.,

  11:09 a.m., and 11:17 a.m., and Farnsworth called Moore at 9:36 a.m., 9:54 a.m., 9:55 a.m., and

  9:56 a.m.

         In addition, the phone logs showed that Moore had made many other calls on the evening

  of September 3 and the morning of September 4, which supports an inference that he was

  coordinating with the unknown confederates who were present during the killing.

         Besides the pattern of intense communications with Farnsworth, the evidence suggested

  that Moore had tried to lead Ferguson, Farnsworth, and Breck to a part of Detroit they would be

  unfamiliar with. Both Farnsworth and Breck, whom police interviewed separately, testified that

  Moore led them from a Burger King, to a gas station, and finally to the house at 10643

  McKinney. Such an inference squared with Farnsworth’s trial testimony (and her statements to a

  911 operator immediately after the killing) that she did not know where she was during the drug

  deal, and that Moore had led her to a trap.

         Two witnesses – Farnsworth and Breck, who had traveled with her and Ferguson from

  West Virginia – testified that Moore was present at the McKinney Street house immediately

  before Ferguson was killed. Powerful circumstantial evidence corroborated those claims:

  investigators determined that Moore’s DNA was on a cigarette butt and a juice bottle found at



                                                 18
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                    PageID.3159       Page 19 of 23



  the crime scene. Farnsworth testified, moreover, that she had seen Moore drinking from the juice

  bottle after he had emerged from the gas station with it.

         On the other side of the ledger, Moore’s new evidence is simply not sufficient to meet the

  demanding Perkins/Schlup standard.

         First, a rational jury easily could – and most likely would – reject the family alibi as a

  falsified effort to exonerate a son and brother.

         Although Moore’s parents and brother all claimed to be in Moore’s presence after 11:00

  a.m., Farnsworth and Breck placed Moore at the McKinney Street house at this time. Moore’s

  DNA on the juice bottle and cigarette butt also placed him there, albeit circumstantially. Perhaps

  more importantly, the phone records showed that Moore was still communicating with

  Farnsworth as late as 11:17 a.m., when he was supposedly with his family. If Moore truly had

  been with his family on the morning of September 4, and had had no involvement with the

  events that culminated in Ferguson’s death, the presence of Farnsworth, Ferguson, and Breck

  (three West Virginia residents) in Detroit – not to mention the dozens of phone calls that

  Farnsworth and Moore had exchanged in recent days – would be entirely inexplicable.

         Furthermore, the absence of any contemporaneous evidence showing that Moore’s family

  tried to alert the authorities that Moore was innocent undermines the alibi’s credibility. While the

  family members’ affidavits say that they tried to tell counsel about the alibi, the affidavits are

  silent as to any other steps they might have taken to alert police, prosecutors, or the court to

  Moore’s innocence.

         Second, Carbin’s account does not foreclose the possibility that Moore was in fact

  present for and participated in the robbery and murder.




                                                     19
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                  PageID.3160       Page 20 of 23



         Although Carbin stated that he saw Moore leave the house at 10643 McKinney around

  9:00 a.m. on September 4, his statement does not mean that Moore could not have returned or

  did not return to the premises. Rather, when Carbin happened by the house again several hours

  later and heard gunshots, he saw two men (neither of whom, allegedly, was Moore) leaving. This

  is quite important because the prosecution never contended that Moore was the shooter, only that

  he had set up the robbery and thereby created a high probability of great bodily harm occurring

  to Ferguson. As the state trial court explained in its order denying Moore’s successive motion for

  relief from judgment, because Moore “was not convicted of shooting the complainant, but was

  held responsible for setting up the shooting, his physical presence is not necessary to uphold his

  conviction for felony murder.” (Doc. 16–36, PageID 2845).

         Furthermore, a jury could reasonably discount Carbin’s statement on the ground that he

  did not give his account until more than four years had passed. This is not to say that Carbin

  ought to have come forward sooner, but, rather, that the passage of time may have given the jury

  pause in crediting that account. Indeed, Carbin was not especially familiar with Moore, knowing

  him only as the brother of one of Carbin’s friends.

         Third, the evidence from the West Virginia witnesses, consisting for the most part of

  double-hearsay, speculation, and rumor, does not establish Moore’s actual innocence.

         Rather, if credited, the evidence of Farnsworth’s reputation for being a liar would show

  only that Farnsworth was a liar – something that the defense emphasized during trial based on

  Farnsworth’s lies to police about her own role in the proposed drug transaction.

         As for Hammons’s testimony that Farnsworth was quite familiar with Detroit, that is not

  inconsistent with Farnsworth’s trial testimony that she did not know where Moore had led her on

  the morning of the murder.



                                                  20
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                   PageID.3161       Page 21 of 23



         Regarding Ferguson’s sister’s claim that Farnsworth returned from Detroit with cash and

  pills from the drug deal, there is no direct evidence to support this. Rather, Farnsworth allegedly

  admitted this to a man named Bice (whose connection to Farnsworth and Ferguson’s sister is

  unexplained) who then shared the information with Penny Lynn Ferguson. This testimony, like

  the unexplained speculation that Farnsworth had set Moore up for Ferguson’s murder, is not

  sufficiently reliable or trustworthy to compel a rational juror to acquit Moore.

         Finally, Avant’s testimony does not show that any reasonable juror would have voted to

  acquit Moore.

         As the Warden persuasively argues (Doc. 19, PageID 3131), it is doubtful in the extreme

  that a rational jury would credit Avant’s account – let alone vote to acquit based on it. Avant, at

  the time of his declaration a fellow inmate of the Michigan Department of Corrections, claims to

  have remembered a conversation from nine years earlier in which two strangers openly discussed

  murdering someone and framing an innocent man (Moore, allegedly) for the crime. Avant then

  remained silent about this matter until he happened to find himself incarcerated with the innocent

  man, at which point he came forward to declare Moore innocent. A reasonable jury could find

  that this evidence was simply too good to be true, especially given the circumstantial evidence

  placing Moore at the scene.

         In sum, Moore’s new evidence is insufficient to prove by clear and convincing evidence

  that no reasonable juror hearing it and the trial evidence would have voted to convict.

         At best, the evidence would have set up one or more credibility questions: Who was

  telling the truth about Moore’s whereabouts at the time of the crime, Farnsworth and Breck or

  Moore’s family? How involved in the setup, if at all, was Farnsworth? Moore’s evidence is not

  so trustworthy and reliable as to provide conclusive answers to these question. And the powerful



                                                   21
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                    PageID.3162       Page 22 of 23



  circumstantial evidence of guilt – the dozens of phone calls between Moore and Farnsworth, the

  presence of Moore’s DNA on two items recovered at the crime scene, Farnsworth’s having

  identified Moore’s father’s license plate on a car outside the McKinney Street home – would

  have permitted the jury to answer these questions in the prosecutor’s favor and convict.

         For all these reasons, I conclude that Moore has not satisfied the actual innocence

  standard, and that I cannot excuse his untimeliness under Perkins.

                                              Conclusion

         It is, accordingly,

         ORDERED THAT:

         1.      Respondent’s renewed motion to dismiss the petition for writ of habeas corpus

                 under Habeas Rule 4 (Doc. 15) be, and the same hereby is, granted in part and

                 denied in part as provided herein. Specifically, the court finds that the due process

                 claim re. the absent juror and the ineffective-assistance claim based on Moore’s

                 alibi are untimely, that the ineffective-assistance claim based on Carbin’s

                 statement is timely, and that further briefing is needed to establish whether the

                 ineffective-assistance claim based on the West Virginia witnesses is timely. The

                 court dismisses the claim of newly discovered evidence of actual innocence as

                 noncognizable.

         2.      Petitioner shall file a brief in support of the petition for a writ of habeas corpus on

                 or before June 19, 2020. Respondent shall file an answer/return of writ on or

                 before August 3, 2020. Petitioner shall file a traverse on or before September 1,

                 2020. The parties must make all their arguments in favor of or against granting




                                                   22
Case 2:15-cv-13319-JGC-MKM ECF No. 22 filed 04/20/20                 PageID.3163       Page 23 of 23



              the petition (timeliness, procedural default, the merits of the claims, etc.) in these

              briefs, as the court is not presently inclined to permit another round of briefing.

       3.     Further scheduling held in abeyance pending adjudication of the petition for a writ

              of habeas corpus or at the request of either party.

       So ordered.

                                                             /s/ James G. Carr
                                                             Sr. U.S. District Judge




                                                23
